459 U.S. 931
103 S. Ct. 242
74 L. Ed. 2d 190
Pearlie SIMMONS, et al.v.SEA-LAND SERVICES, INC., et al
No. 82-56
Supreme Court of the United States
October 12, 1982

On petition for writ of certiorari to the United States Court of Appeals for the Fourth Circuit.
The petition for writ of certiorari is denied.
Justice WHITE, with whom Justice O'CONNOR joins, dissenting from the denial of certiorari.


1
Under § 33(b) of the Longshoremen's and Harbor Workers' Compensation Act, 33 U.S.C. § 933(b), the six-month period within which an injured longshoreman must commence a third-party negligence action against a shipowner begins upon his "(a)cceptance of compensation under an award in a compensation order." In this case, the Fourth Circuit held that, in effect, this period begins whenever an injured longshoreman accepts a compensation payment from his employer, even if he does not know at that time what his ultimate recovery will be. This approach conflicts with that of the Second Circuit, which has held that the six-month period begins only when the total amount of compensation benefits to be received by the injured worker is fixed, either by order, stipulation of the parties, or informal award. See Verderame v. Torm Lines, 670 F.2d 5, 7 (CA2 1982). See also D'Amico v. Cia de Nav. Mar. Netumar, 677 F.2d 249 (CA2 1982). I would grant certiorari in order to resolve the conflict.